United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3662
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Missouri.
                                       *
Rocky Joseph Gendron,                  *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: April 15, 2011
                                Filed: April 19, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Pursuant to a written plea agreement, Rocky Gendron pleaded guilty to
conspiracy to possess with intent to distribute more than 50 grams of “cocaine base
(crack cocaine)” in violation of 21 U.S.C. §§ 841(a)(1), 846. The district court1
sentenced him to 120 months in prison and 5 years of supervised release. On appeal,
his counsel has moved to withdraw and has filed a brief under Anders v. California,
386 U.S. 738 (1967). Gendron has filed two supplemental briefs.



      1
       The Honorable Catherine D. Perry, Chief Judge of the United States District
Court for the Eastern District of Missouri.
       The plea agreement in this case contains a waiver of Gendron’s right to appeal
all nonjurisdictional and sentencing issues, except those relating to his criminal history
and career offender status. We will enforce the appeal waiver: the transcript of
Gendron’s plea hearing shows that he entered into both the plea agreement and the
appeal waiver knowingly and voluntarily; the arguments raised on appeal fall within
the scope of the waiver; and we cannot see any miscarriage of justice that would result
from enforcing the waiver in these circumstances, especially because Gendron
received the statutory minimum sentence. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc).

       Finally, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the waiver.
Accordingly we grant counsel’s motion to withdraw, and we dismiss this appeal, on
the condition that counsel inform Gendron about procedures for seeking rehearing or
filing a petition for a writ of certiorari.
                         ______________________________




                                           -2-